Order entered December 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00418-CR

                 BILLY KIPKORIR CHEMIRMIR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1875401-P

                                      ORDER

      Appellant’s brief is overdue. The brief was due October 21, 2022. We

notified appellant’s counsel on October 26, 2022, by postcard that the brief was

overdue and directed counsel to file within ten days both appellant’s brief and an

extension motion. We cautioned counsel that if the brief and an extension motion

were not filed, we would order the trial court to conduct a hearing. As of the date

of this order, neither the brief nor an extension motion have been filed.
      The Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute the appeals, whether appellant is indigent, or if not indigent,

whether counsel has abandoned the appeals. See TEX. R. APP. P. 38.8(b). If the

trial court cannot obtain appellant’s presence at the hearing, the trial court shall

conduct the hearing in appellant’s absence. See Meza v. State, 742 S.W.2d 708

(Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is indigent, the

trial court is ORDERED to take such measures as may be necessary to assure

effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.

      This appeal is ABATED to allow the trial court to comply with the above

order. The appeal shall be reinstated thirty days from the date of this order or

when the findings are received, whichever is earlier.

                                             /s/    ERIN A. NOWELL
                                                    JUSTICE